Citation Nr: 0633734	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-18 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for hammertoes, right foot, status post 
arthrodesis, with degenerative changes.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for hammertoes, left foot, status post 
arthrodesis, with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active military duty from April 1980 to 
April 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Baltimore, Maryland (RO).  The veteran 
testified before the Board in Washington D.C. in May 2004.  

In February 2005, the Board remanded the veteran's claim for 
additional evidentiary development, and to ensure compliance 
with the VA's duties to assist and notify.

In May 2006, the RO issued a rating decision which granted 
separate 10 percent disability ratings for the veteran's 
hammertoes of the left and right feet, status post 
arthrodesis, with degenerative changes, effective from 
December 2000.  Since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  


FINDINGS OF FACT

1.  The veteran's hammertoes, right foot, status post 
arthrodesis, with degenerative changes, is characterized by 
complaints of pain and muscle cramping, some limitation of 
motion of the toes, and no more than moderate impairment of 
the foot.

2.  The veteran's hammertoes, left foot, status post 
arthrodesis, with degenerative changes, is characterized by 
complaints of pain and muscle cramping, some limitation of 
motion of the toes, and no more than moderate impairment of 
the foot.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hammertoes, right foot, status post arthrodesis, with 
degenerative changes, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010-5282 (2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for hammertoes, left foot, status post arthrodesis, with 
degenerative changes, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5010-5282 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits, and must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id. at 
120-121. 

The RO's letters, beginning in April 2001, rating decisions, 
statement of the case (SOC), and supplemental SOCs, advised 
the veteran as to what information and evidence was needed to 
substantiate her claims herein and what information and 
evidence had to be submitted by her, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised her what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
April 2005 letter essentially requested any evidence in the 
veteran's possession that pertains to her claims.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with two VA examinations during the course of this 
appeal, and has recently submitted a private medical 
examination report.  Thus, the Board considers the VA's duty 
to assist to be satisfied.   

At the hearing before the Board in May 2004, the veteran 
testified that she was receiving social security benefit 
payments, not based on retirement.  These records were not 
obtained.  Nevertheless, the Board finds this case to be 
ready for adjudication.  Specifically, the veteran has not 
alleged any private treatment for this condition prior to May 
2004, and all VA treatment records have been obtained.  
Moreover, since the May 2004 hearing, the veteran underwent 
both a VA examination of the feet, conducted in November 
2005, and a private examination of the feet, dated in May 
2006.  Thus, the record on appeal is found to be complete for 
current rating purposes.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (2006).  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is no evidence that any failure on the 
part of VA that reasonably affects the outcome of this case.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  

In this case, the veteran is seeking increased disability 
ratings for her service-connected hammertoes of the right and 
left feet, status post arthrodesis, with degenerative 
changes.  Historically, the RO granted service connection for 
residuals of surgical correction of bilateral hammertoes, and 
assigned thereto a noncompensable disability rating, 
effective June 1996.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40 
(2006).  Since the issue in this case is entitlement to an 
increased rating, the present level of the disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected hammertoes of the right and 
left feet, status post arthrodesis, with degenerative 
changes, are currently assigned separate 10 percent 
disability ratings for each foot pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5282-5010.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2006).  The hyphenated diagnostic code in this case 
indicates that a hammertoes under Diagnostic Code 5282, is 
the service-connected disorder, and degenerative changes, 
under Diagnostic Code 5010, is a residual condition.

In January 2001, a VA examination of the feet was conducted.  
The report noted the veteran's complaints of a locking and 
pulling feeling in both of her feet.  Physical examination 
revealed no obvious disfigurement of any of her toes, and the 
veteran was able to weight bear on both feet without much 
difficulty.  The report concluded with a diagnosis of 
hammertoe correction, bilaterally.

A treatment report, dated in June 2001, noted the veteran's 
complaints that the toes on both of her feet feel as if they 
become locked and go numb.  Physical examination revealed 
palpable pedal pulses, bilaterally; intact epicritic 
sensation, bilaterally; well hydrated skin, bilaterally; and 
flexible contracted digits, bilaterally.  The report 
concluded with an assessment of reducible hammertoes, 
bilaterally.

Treatment reports, dated in October 2001 and November 2001, 
noted the veteran's complaints of numbness and tingling in 
the feet, and also occasional cramping of the muscles in the 
feet.  The treatment reports concluded with a diagnosis of 
peripheral neuropathy, secondary to HIV.

A treatment report, dated in December 2003, noted the 
veteran's complaints of pain in her feet.  Physical 
examination revealed palpable pedal pulses, bilaterally; 
intact epicritic sensation, bilaterally; well hydrate skin, 
bilaterally; and flexible contracted digits, bilaterally.  
The report concluded with a diagnosis of reducible 
hammertoes, bilaterally.

In May 2004, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that her bilateral 
hammertoe condition results in pain in her feet on a 
recurrent basis, and that the pain is aggravated with use.  
She indicated that the pain was worse in her left foot than 
her right foot.  She also reported painful cramping and 
contraction in the feet at night, and that she is unable to 
wear high heels.  She indicated that she had been provided 
inserts for her feet, and that she would be undergoing 
casting for orthotics the following month.  

A treatment report, dated in June 2004, noted that the 
veteran underwent orthotic casting, and that her orthotics 
would be mailed to her.  

In November 2005, a VA examination of the feet was conducted.  
The VA examiner noted that the veteran's claims folder had 
been reviewed, and the report included a summary of her 
pertinent medical history.  The veteran reported various 
symptoms, including chronic arthralgia, limitations with 
standing or walking, and periodic cramping in both feet at 
night.  Physical examination revealed an antalgic gait, with 
slight leaning to the left, without assistive device.  
Examination of both feet revealed no obvious edema or 
erythema.  She had flattened arches, bilaterally, of moderate 
degree in the non-weightbearing position, but clearly 
pronounced in the weightbearing position.  There was no pain 
with palpation of the metatarsal heads or the foot or 
essentially anywhere along the plantar surfaces of both feet.  
She did have a slight excessive callus formation on the 
anterior aspect of both great toes, but otherwise no unusual 
lesions were found on the soles of her feet.  The examiner 
also noted that there was no current evidence of hammertoe 
deformity.  Surgical scars were apparent on the digits of 
both feet.  On the left foot, the scars were described as 
small well-healed vertical scars extending the entire length 
of the toe on the third and fourth digits.  On the right 
foot, there was a small barely visible scar on the first and 
fifth digits, and essentially no visible scar on the second 
toe of the right foot.

Motion testing of the digits of the left foot revealed no 
movement of the interphalangeal joint on the third and fourth 
toes, which appear to have essentially fused.  There was no 
pain with palpation of the joints, and no apparent pain with 
motion, and otherwise, there was full active range of motion 
of the remaining digits on the left foot.  Examination of the 
right foot revealed a limitation of motion of the right great 
toe, the interphalangeal joint additionally limited on the 
second digit as well.  The fifth digit could be moved 
adequately on passive motion, but there was limitation in the 
range of active motion.  There were also some limitations 
noted in the veteran's ability to curl and fan her toes of 
both feet.  Vasculature appeared within normal limits, as did 
her pedal pulses.  The report noted some onychomycosis on the 
toenails of both feet.  Range of motion of the ankle was 
essentially normal, without any evidence of pain or any 
adverse effects of repetitive 


motions.  There was no evidence of neurological compromise.  
Finally, it was noted that the left foot had a slight hallux 
valgus deformity of the first metatarsal on the left foot, 
and none that was clinically apparent on the right.  X-ray 
examination of the right foot revealed pes planus deformity 
and mild degenerative changes of the first interphalangeal 
joint, with the remaining right bony structures intact.  X-
ray examination of the left foot revealed pes planus 
deformity of the foot, and evidence of previous surgical 
resection of the distal ends of the third, fourth and fifth 
proximal phalanges.  The report concluded with an impression 
of pes planus deformity, bilaterally; mild hallux valgus 
deformity of the left foot; degenerative joint disease, 
bilaterally; and onychomycosis.  The VA examiner also noted 
that incoordination would be a feature of the veteran's 
persistent arthralgia in both feet, which is likely related 
to degenerative changes, and interferes with the veteran's 
gait.  

A private treatment report, dated in May 2006, was received 
from J. Weber, D.P.M.  The report noted the veteran's 
complaints of cramping and pain in her feet which radiates 
upward to both of her knees.  She noted that the pain was 
slightly worse in the right foot.  She also reported 
sensitivity on the bottom of her feet which occurs while she 
is in bed or when sitting.  Physical examination revealed 
dorsalis pedis and posterior tibial pulses were normal.  
Capillary refill was less than three seconds to all the 
digits.  The feet were warm to the touch with normal distal 
cooling.  Light touch sensation was intact bilaterally.  
Protective sensation and protective sensation were intact 
bilaterally.  There was no pain with palpation of the feet, 
and no erythema, edema, ecchymosis, or breaks in skin 
integrity.  The feet were fairly flat with weight-bearing.  
There were no other significant deformities.  X-ray 
examination of the feet revealed a previous resection of the 
medial head of the right proximal phalanx of the hallux.  
There was also a previous resection of the heads of the left 
third, fourth and fifth proximal phalanges.  There was 
decreased calcaneal inclination angle.  The report concluded 
with an impression of symptomatic polyneuropathy most likely 
secondary to antiviral agents.  Dr. Weber also noted opined 
that surgery to correct deformities of her feet would not 
help her condition.  

A treatment report, dated in June 2006, noted the veteran's 
complaints of foot pain.  She indicated that she had not worn 
her orthotics because they caused more problems with her 
feet.  Physical examination revealed pain on inversion of the 
right foot, which was localized in the sinus tarsi region.  
There was also non-localized pain on direct pressure around 
the ankle.  No edema, ecchymosis, or erythema were noted 
anywhere in the foot or ankle region.  The report concluded 
with an assessment of right ankle/foot pain secondary to 
ligamentous strain versus sinus tarsi syndrome.

After reviewing the veteran's claims folders, the Board finds 
the record does not show the criteria for an increased rating 
are met for the veteran's service-connected hammertoes of the 
right and left feet, status post arthrodesis, with 
degenerative changes, even when considering functional 
limitations.  

The veteran's feet are each rated 10 percent disabling under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5282.  
Under Diagnostic Code 5282, hammering of single toes warrants 
a noncompensable rating.  A maximum 10 percent rating 
requires hammering of all toes of one foot, without clawfoot.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated according to 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  This diagnostic code 
provides that degenerative arthritis established by x-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

The veteran's bilateral foot disability is currently rated 10 
percent for each foot, the maximum rating under Diagnostic 
Code 5282.  Therefore, the Board will evaluate the veteran's 
disabilities to determine whether a higher rating under any 
other applicable diagnostic codes is appropriate.  Other 
diagnostic codes provide additional criteria for rating 
disabilities of the foot, and include ratings in excess of 


10 percent.  However, claw foot, or malunion or nonunion of 
the tarsal or metatarsal bones have not been diagnosed.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283 (2006). 

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006) provides 
rating criteria for other foot injuries.  However, the 
specific disability diagnosed is contemplated in Diagnostic 
Code 5282.  Accordingly, Diagnostic Code 5284 is not for 
application.  However, even if the Board was to evaluate the 
veteran's disability under that diagnostic code, the evidence 
does not justify an increase to a 20 percent for either foot, 
as a moderately severe disability for either foot has been 
shown.  Id.  

While the veteran has certainly complained and sought 
treatment repeatedly for her feet, the treatment records 
reflect nonservice-connected physical elements playing a role 
in her foot pain.  Specifically, the May 2006 examination by 
Dr. Weber noted an impression of symptomatic polyneuropathy 
most likely secondary to antiviral agents.  The veteran's VA 
treatment records also reflect diagnoses of peripheral 
neuropathy, secondary to HIV.  Indeed, the veteran's VA 
examinations, performed in January 2001 and in November 2005, 
found no current evidence of hammertoe deformity.  Therefore, 
an increased evaluation for either foot is not warranted.

Degenerative joint disease of the veteran's feet has been 
diagnosed.  However, the veteran's bilateral hammertoes do 
not each include involvement of two or more major joints or 
two or more minor joint groups.  Each set of toes is one 
minor joint group, and to evaluate the two feet together 
would still result in the 20 percent combined evaluation 
currently assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Consequently, the Board finds that the current evaluations 
assigned adequately reflect the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claims for separate evaluations in 
excess of 10 percent for service-connected hammertoes of the 
right and left feet, the benefit-of-the-doubt doctrine is 
inapplicable, and increased ratings must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased disability rating in excess of 10 percent for 
hammertoes, right foot, status post arthrodesis, with 
degenerative changes, is denied.

An increased disability rating in excess of 10 percent for 
hammertoes, left foot, status post arthrodesis, with 
degenerative changes, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


